          Case 1:18-cv-11304-LTS Document 41 Filed 03/26/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
____________________________________
                                          )
Paul O’Dea,                               )
                                          )
              Plaintiff/Petitioner,       )
                                          )
v.                                        )    Civil Action No. 18-cv-11304-LTS
                                          )
Tania Arruda,                             )
                                          )
              Defendant/Respondent.       )
                                          )

            ORDER ON MOTION FOR SUMMARY JUDGMENT (DOC. NO. 24)

                                         March 26, 2019

SOROKIN, J.

       On February 13, 2019, the respondent, Tania Arruda, filed a motion for summary

judgment. Doc. No. 24. The petitioner, Paul O’Dea, opposed. Doc. No. 35. After careful

consideration of the evidence submitted by both parties and the applicable law, the Court

concludes that there exists a genuine dispute of material fact as to whether Mr. O’Dea had

custody rights under Irish law at the time Ms. Arruda brought their child to the United States.

Accordingly, the motion for summary judgment is DENIED.

       A bench trial in this matter is set to commence on May 6, 2019. All other dates in the

Court’s previously issued scheduling order, Doc. No. 21, remain in full effect.



                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge
